J-S74012-14


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                 Appellee              :
                                       :
                v.                     :
                                       :
S.W.,                                  :
                                       :
                 Appellant             :     No. 2922 EDA 2013

             Appeal from the PCRA Order Entered August 9, 2013
              in the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0002904-2003

BEFORE: BENDER, P.J.E., DONOHUE, and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.:FILED DECEMBER 23, 2014

        I join the Majority Memorandum. I do so only because I am bound by

this Court’s opinion in Commonwealth v. Henkel, 90 A.3d 16 (Pa. Super.

2014) (en banc), holding that claims of ineffectiveness of PCRA counsel

cannot be raised for the first time on appeal.    Were I writing on a clean

slate, I would adopt the position of P.J.E. Bender in his dissent in Henkel.

Bender, P.J.E. joined the concurring statement.

Judge Donohue joined the concurring statement.




* Retired Senior Judge assigned to the Superior Court.